United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, WESTSIDE STATION, )
Greensboro, NC, Employer
)
__________________________________________ )
E.R., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1815
Issued: December 24, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 1, 2015 appellant filed a timely appeal of June 22 and August 20, 2015
merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that his chronic
plantar fasciitis was causally related to factors of his federal employment.
FACTUAL HISTORY
On April 28, 2015 appellant, then a 48-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that on August 7, 2006 he first became aware of his chronic
plantar fasciitis which he attributed to the wear and tear on his foot due to going up and down
1

5 U.S.C. § 8101 et seq.

stairs, and prolonged standing.2 On the back of the form, the employing establishment noted that
he was “out of work pending a DRAC decision.”
In support of his claim, appellant submitted a February 3, 2015 note from Dr. Samuel T.
Woods, a treating Board-certified internist, indicating that appellant was capable of working
eight hours with restrictions. The restrictions included no climbing, no lifting more than
20 pounds, and no prolonged standing over three hours.
By letter dated May 6, 2015, OWCP informed appellant that the evidence of record was
insufficient to support his claim. It noted that he had not provided any medical evidence
containing a diagnosis and requested that he provide a medical report addressing the diagnosis,
the implicated employment duties, and providing an opinion on the causal relationship between
his duties and his diagnosed condition. Appellant was afforded 30 days to provide this
information.
By decision dated June 22, 2015, OWCP denied the claim as it found the evidence
insufficient to establish that an injury, as defined by FECA, had occurred.
Following the denial of the claim, OWCP received a June 23, 2015 report by Dr. Michael
Wilson, a treating podiatrist, diagnosing chronic plantar fasciitis. Dr. Wilson opined that
appellant’s preexisting military service-related right foot condition might possibly have been
aggravated by the walking, prolonged standing, jumping out of mail trucks, and walking up and
down stairs in his job. He reported that appellant had been treated with custom orthotics and
steroid injections, but due to persistent right foot pain remained off work.
On June 30, 2015 appellant requested reconsideration and submitted a June 30, 2015
report from Dr. Wilson. In this report Dr. Wilson noted that he was clarifying his opinion
regarding the cause of appellant’s foot pain. He opined that appellant’s foot pain had been
aggravated by employment duties of prolonged standing, jumping up and down from a mail
truck, and walking up and down stairs.
By decision dated August 20, 2015, OWCP denied modification of the prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the

2

On the form appellant noted the date 1998 as when he first became aware of the condition and its relationship to
his employment.
3

Supra note 1.

2

employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.7 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.8 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.9
ANALYSIS
Appellant alleged that he sustained chronic plantar fasciitis causally related to prolonged
standing and walking up and down stairs while working as a letter carrier. OWCP accepted that
he had identified employment factors alleged to have caused or contributed to his claimed
condition. The issue is whether the medical evidence establishes that appellant sustained a
diagnosed condition that was causally related to the established employment factors.
The Board finds that as appellant did not submit a rationalized medical opinion
supporting that his chronic plantar fasciitis was causally related to the identified employment
duties, he did not meet his burden of proof.
In support of the claim OWCP received reports from Dr. Wilson, a treating podiatrist,
addressing appellant’s plantar fasciitis. On June 23, 2015 Dr. Wilson diagnosed and treated
appellant for plantar fasciitis of his right foot. He contended that walking, prolonged standing,
jumping out of mail trucks, and walking up and down stairs might “possibly” have exacerbated
4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

D.U., Docket No. 10-144 (issued July 27, 2010); R.H., 59 ECAB 382 (2008); Roy L. Humphrey, 57 ECAB 238
(2005); Donald W. Wenzel, 56 ECAB 390 (2005).
7

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
8

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

appellant’s preexisting military service-related condition. The Board has held that medical
opinions which are speculative or equivocal in character have little probative value.10
Dr. Wilson’s June 30, 2015 report is also insufficient to meet appellant’s burden as he opined
that appellant’s work duties aggravated his foot pain, but did not provide any medical opinion
explaining his reasoning for this conclusion. As the Board has held, a diagnosis of pain does not
constitute a basis of payment for compensation as pain is considered to be a symptom rather than
a specific diagnosis.11
Dr. Wilson’s reports are insufficient to meet appellant’s burden of proof as he did not
explain the medical process through which appellant’s job duties would have been competent to
cause or aggravate his claimed right foot plantar fasciitis. Medical conclusions unsupported by
rationale are of little probative value.12
Appellant also submitted a February 3, 2015 disability note with work restrictions from
Dr. Woods. However, it too is insufficient to support appellant’s claim as it contained no
diagnosis or opinion on causal relationship.13
Appellant expressed his belief that his plantar fasciitis had been caused or aggravated by
prolonged standing and walking up and down stairs while working. The Board has held that the
mere fact that a condition manifests itself during a period of employment does not raise an
inference that there is a causal relationship between the two.14 Neither the fact that the condition
became apparent during a period of employment nor the belief that the condition was caused or
aggravated by employment factors or incidents is sufficient to establish causal relationship.15
Causal relationship must be substantiated by reasoned medical opinion evidence, which is
appellant’s responsibility to submit. Therefore, appellant’s belief that his plantar fasciitis had
been caused or aggravated by identified work events is not determinative.
OWCP advised appellant that it was his responsibility to provide a comprehensive
medical report which described his symptoms, test results, diagnosis, treatment, and the doctor’s
opinion, with medical reasons, on the cause of his condition. Appellant failed to provide such
evidence. As there is no probative, rationalized medical evidence addressing how his claimed
condition was caused or aggravated by his employment, he has not met his burden of proof to
establish that his chronic plantar fasciitis is causally related to factors of his federal employment.

10

T.M., Docket No. 08-975 (issued February 6, 2009); D.E., 58 ECAB 448 (2007); Kathy A. Kelley, 55 ECAB
206 (2004).
11

C.B., Docket No. 09-2027 (issued May 12, 2010); Robert Broom, 55 ECAB 339 (2004).

12

Willa M. Frazier, 55 ECAB 379 (2004).

13

Jaja K. Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer any opinion regarding the cause
of an employee’s condition is of diminished probative value on the issue of causal relationship).
14

L.D., Docket No. 09-1503 (issued April 15, 2010); D.I., 59 ECAB 158 (2007); Daniel O. Vasquez, 57 ECAB
559 (2006).
15

Roy L. Humphrey, 57 ECAB 238 (2005).

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish that his
chronic plantar fasciitis was causally related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 20 and June 22, 2015 are affirmed.
Issued: December 24, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

